UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1353



KINGSLEY ANYANWUTAKU,

                                                Plaintiff - Appellant,

          versus


FLEET MORTGAGE GROUP, INCORPORATED; HOUSEHOLD
MORTGAGE SERVICES; SHAPIRO & BURSON; JOHN S.
BURSON; WILLIAM M. SAVAGE; RON BROWN,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CR-99-1104-AW)


Submitted:   August 24, 2000                 Decided:   August 28, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kingsley Anyanwutaku, Appellant Pro Se. Santiago Ricardo Narvaiz,
LAW OFFICES OF S. RICARDO NARVAIZ, Fairfax, Virginia; Peter Henrik
Gunst, ASTRACHAN, GUNST, GOLDMAN & THOMAS, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kingsley    Anyanwutaku   appeals   the    district   court’s   order

granting summary judgment to Defendants in his suit challenging a

foreclosure.    We have reviewed the record and the district court’s

opinion and find no reversible error.          Accordingly, we affirm on

the reasoning of the district court.           See Anyanwutaku v. Fleet

Mortgage Group, No. CA-99-1104-AW (D. Md. Feb. 24, 2000).        We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                   2